TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JANUARY 30, 2013



                                       NO. 03-12-00491-CR



                             Darius Shundale Dohnalik, Appellant

                                                 v.

                                  The State of Texas, Appellee




            APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                    AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the judgment of conviction.

IT IS THEREFORE ORDERED that the judgment of conviction is in all things affirmed; and

it appearing that the appellant is indigent and unable to pay costs, that no adjudication as to costs

is made; and that this decision be certified below for observance.